Case 2:18-cv-00523-JFW-JC Document 141 Filed 02/02/21 Page 1 of 5 Page ID #:4790


    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11                           UNITED STATES DISTRICT COURT
   12                          CENTRAL DISTRICT OF CALIFORNIA
   13                          WESTERN DIVISION (LOS ANGELES)
   14
   15   ANDREW MASON DVASH-                    )     Case No. 2:18-cv-00523-JFW-(JCx)
        BANKS, et al.,                         )
   16                                          )     JOINT STATUS REPORT
                                 Plaintiffs,   )
   17                                          )
                          v.                   )
   18                                          )
        ANTONY J. BLINKEN,                     )
   19   Secretary of State, 1 et al.,          )
                                               )
   20                            Defendants.   )
                                               )
   21
   22         In accordance with this Court’s May 13, 2019 Order, the Parties in the
   23 above-captioned action (“Action”), by and through undersigned counsel,
   24 respectfully submit this Joint Status Report relating to Plaintiffs’ application for
   25 attorneys’ fees and costs pursuant to subsection (d) of the Equal Access to Justice
   26 Act, 28 U.S.C. § 2412 (“EAJA”). The Parties state as follows:
   27   1
       Under Federal Rule of Civil Procedure 25(d), The Honorable Antony J. Blinken
   28 has been automatically substituted as a Defendant in his official capacity as the
      Secretary of State, in place of his predecessor.

                                                                              JOINT STATUS REPORT
Case 2:18-cv-00523-JFW-JC Document 141 Filed 02/02/21 Page 2 of 5 Page ID #:4791


    1         1.    In their April 8, 2019, Joint Stipulation (ECF No. 131), the Parties
    2 recounted the procedural history of Plaintiffs’ application for attorneys’ fees, and
    3 reported to the Court that the Parties had “reached an agreement-in-principle,
    4 subject to any required approval of the Court, on the amount to be paid by
    5 Defendants for attorneys’ fees and costs pursuant to the EAJA if Defendants do not
    6 file an appeal in the Action.” (ECF No. 131 at 2:13–16.) 2
    7         2.    On May 6, 2019, Defendants filed a notice of appeal (“Appeal”),
    8 appealing to the United States Court of Appeals for the Ninth Circuit the Judgment
    9 entered by this Court on March 6, 2019 (ECF No. 133).
   10         3.    Counsel for the Parties met and conferred on May 7, 2019, and agreed
   11 that further action regarding Plaintiffs’ application for EAJA attorneys’ fees and
   12 costs—whether pursued via finalized settlement or by motion practice—should
   13 await final decision in this Action, including the conclusion of Defendants’ appeal
   14 and any subsequent appellate or remand proceedings. See 28 U.S.C.
   15 § 2414(d)(1)(B) (setting EAJA-fees-application deadline of 30 days after “final
   16 judgment”); id. ¶ 2412(d)(2)(G) (defining “final judgment” for EAJA-deadline
   17 purposes as “a judgment that is final and not appealable”); Al-Harbi v. I.N.S., 284
   18 F.3d 1080, 1084 (9th Cir. 2002) (holding that the 30-day period during which an
   19 applicant can file for EAJA fees begins to run only after the conclusion of any
   20 appeal and the time for seeking a petition for writ of certiorari with the Supreme
   21 Court has expired).
   22         4.    On May 13, 2019, this Court ordered that “[f]urther proceedings in
   23 connection with the Motion shall be deferred until after entry in the Action of a
   24 final, non-appealable judgment or until such other date as shall be ordered by the
   25 Court.” (ECF No. 138 at 2:25–28.)
   26
   27   2
        The Joint Stipulation noted that “the Parties reached that agreement-in-principle
   28 in a constructive spirit without Defendants conceding that Plaintiffs satisfy the
      criteria for an award of fees and costs under the EAJA.” (Id. at 2:17–19).
                                                -2-
                                                                            JOINT STATUS REPORT
Case 2:18-cv-00523-JFW-JC Document 141 Filed 02/02/21 Page 3 of 5 Page ID #:4792


    1         5.    This Court further ordered that “[t]he Parties shall file a joint status
    2 report with the Court within five (5) business days after the United States Court of
    3 Appeals for the Ninth Circuit issues a mandate on the Appeal, which report shall
    4 include the parties’ respective positions regarding, and any proposed schedule for,
    5 further proceedings concerning the Motion.” (Id. at 3:1–6.)
    6         6.    In a Memorandum Order entered on October 9, 2020 (ECF No. 139),
    7 the Ninth Circuit affirmed this Court’s Judgment. Defendants thereafter petitioned
    8 for rehearing en banc of that determination; and on January 15, 2021, the Ninth
    9 Circuit denied that petition. (E.J.D.-B. v. U.S. Dep’t of State, Order, No. 19-55517
   10 (9th Cir. Jan. 15, 2021), ECF No. 60.)
   11         7.    On January 25, 2021, the Ninth Circuit issued a mandate in this case.
   12 (ECF No. 140.)
   13         8.    While the Ninth Circuit has issued its mandate, the court’s order is
   14 still not final and non-appealable. The deadline for Defendants to file a petition for
   15 certiorari in the Supreme Court is June 14, 2021.
   16         9.    In the meantime, Defendants remain willing to negotiate an
   17 agreement-in-principle to settle Plaintiffs’ district-court and appeals-court fees and
   18 costs, which would be contingent on Defendants not seeking further review.
   19 Plaintiffs remain willing to negotiate with Defendants regarding fees and costs,
   20 without waiving or otherwise prejudicing Plaintiffs’ rights to seek judicial
   21 determination of the amounts of such fees and costs if a negotiated resolution is not
   22 reached.
   23
   24
   25
   26
   27
   28
                                                 -3-
                                                                               JOINT STATUS REPORT
Case 2:18-cv-00523-JFW-JC Document 141 Filed 02/02/21 Page 4 of 5 Page ID #:4793


    1         10.   The parties propose to file a further joint status report on March 30,
    2 2021 to apprise the Court as to the status of this matter.
    3                                           ***
    4                                   Respectfully submitted,
    5
                                        By:       /s/ Alexa M. Lawson-Remer
    6
                                                  SULLIVAN & CROMWELL LLP
    7                                             Alexa M. Lawson-Remer (268855)
                                                  lawsonr@sullcrom.com
    8                                             1888 Century Park East, Suite 2100
                                                  Los Angeles, CA 90067-1725
    9                                             Telephone: (310) 712-6600
                                                  Facsimile: (310) 712-8800
   10
                                                  Theodore Edelman (pro hac vice)
   11                                             edelmant@sullcrom.com
                                                  Jessica Klein (pro hac vice)
   12                                             kleinj@sullcrom.com
                                                  Lauren M. Goldsmith (293269)
   13                                             goldsmithl@sullcrom.com
                                                  125 Broad Street
   14                                             New York, NY 10004-2498
                                                  Telephone: (212) 558-4000
   15                                             Facsimile: (212) 558-3588
   16                                             IMMIGRATION EQUALITY
                                                  Aaron C. Morris (pro hac vice)
   17                                             amorris@immigrationequality.org
                                                  40 Exchange Place, Suite 1300
   18                                             New York, NY 10005-2744
                                                  Telephone: (212) 714-2904
   19
   20                                             Attorneys for Plaintiffs
   21
   22                                             BRIAN BOYNTON
                                                  Acting Assistant Attorney General
   23
                                                  ANTHONY J. COPPOLINO
   24                                             Deputy Director
   25                                             _/s/ Vinita B. Andrapalliyal ______
                                                  VINITA B. ANDRAPALLIYAL
   26                                             Trial Attorney
   27                                             U.S. Department of Justice, Civil
                                                        Division
   28                                             Federal Programs Branch
                                                -4-
                                                                             JOINT STATUS REPORT
Case 2:18-cv-00523-JFW-JC Document 141 Filed 02/02/21 Page 5 of 5 Page ID #:4794

                                                   P.O. Box 883, Benjamin Franklin Station
    1                                              Washington, DC 20530
                                                   Tel: (202) 305-0845
    2                                              Email: Vinita.b.andrapalliyal@usdoj.gov
    3
                                                   Counsel for Defendants
    4
    5
    6                                    ATTESTATION
    7         In accordance with Local Rule 5-4.3.4(2)(i), I attest that all signatories
    8 listed, and on whose behalf the filing is submitted, concur in the filing’s content
    9 and have authorized the filing.
                                               _/s/ Vinita B. Andrapalliyal ______
   10                                          VINITA B. ANDRAPALLIYAL
                                               Trial Attorney
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -5-
                                                                              JOINT STATUS REPORT
